t c memo united_states tax_court commissioner of internal revenue respondent joy ford petitioner v docket nos filed date brett r carter for petitioner rebecca dance harris for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioner engaged in her music club for profit whether petitioner is entitled to net operating loss nol deductions and whether petitioner is liable for sec_6662 accuracy-related_penalties relating to negligence findings_of_fact petitioner a former recording artist has devoted most of her life to performing and promoting country music during and years in issue she owned the bell cove club bell cove a small lakeside music venue in hendersonville tennessee in the late 1980s petitioner and her late husband sherman an accomplished music producer and record company owner purchased bell cove for dollar_figure they wanted bell cove to become a venue where songwriters could have their songs performed for talent scouts agents and record producers many well-known artists have performed at bell cove and it is known for furthering the careers of emerging songwriters during the years in issue bell cove featured live country music on friday and saturday nights petitioner selected the performing artists devoted most of her time to bell cove and paid all of its expenses petitioner charged a dollar_figure admission fee and a nominal amount for snacks and beverages and received annual 1unless otherwise indicated all section references are to the internal_revenue_code relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2in bell cove was appraised at dollar_figure gross_receipts of dollar_figure dollar_figure and dollar_figure relating to and respectively bell cove’s expenses which petitioner paid in cash or from her personal checking account consistently exceeded its revenue petitioner’s standard dollar_figure payment to performers invariably exceeded the amount she received from admission fees and snack and beverage sales in addition petitioner’ sec_2012 sec_2013 and sec_2014 expenses relating to taxes liability insurance utilities repairs license fees and other miscellaneous expenses totaled dollar_figure dollar_figure and dollar_figure respectively petitioner maintained incomplete handwritten ledgers and sporadically retained receipts relating to bell cove’s expenses her records however bore no relationship to the income and expenses reported on her returns petitioner considered opportunities to make bell cove profitable she met with a television producer to discuss a bell cove television show and with business experts who advised her to stem the club’s chronic losses by converting it into a seafood restaurant the television show meetings did not advance beyond the discussion stage and she rejected the business advice petitioner the beneficiary of three trusts established by sherman and owner of a brokerage account received trust distributions of dollar_figure dollar_figure and dollar_figure and capital_gain income of dollar_figure dollar_figure and dollar_figure relating to 3petitioner charged more on new year’s eve and other special occasions and respectively petitioner reported losses relating to bell cove on her timely filed and income_tax returns in the amounts of dollar_figure dollar_figure and dollar_figure respectively she also reported on her and returns nol deductions of dollar_figure and dollar_figure respectively in a date notice_of_deficiency relating to and respondent determined that petitioner did not operate bell cove for profit had failed to substantiate the nol deductions claimed on her returns and was liable for sec_6662 accuracy-related_penalties relating to negligence in a date notice_of_deficiency relating to respondent disallowed dollar_figure of expense deductions for lack of substantiation and determined a sec_6662 accuracy-related_penalty relating to negligence on april and date petitioner while residing in hendersonville tennessee timely filed petitions relating to the notices of deficiency on date respondent filed his answer to petitioner’s second petition and asserted alternatively that petitioner’ sec_2014 expense deductions should be disallowed because she did not intend to profit from bell cove 4petitioner on her through income_tax returns reported losses totaling dollar_figure ie losses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure relating to and respectively opinion sec_183 limits the deductions relating to an activity_not_engaged_in_for_profit in short petitioner did not have the requisite intent to make a profit and thus may not deduct the losses in dispute she had no expertise in club ownership maintained inadequate records disregarded expert business advice nonchalantly accepted bell cove’s perpetual losses and made no attempt to reduce expenses increase revenue or improve bell cove’s overall performance see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs owning bell cove elevated petitioner’s status in the country music community allowed her to further the careers of young performers offered her weekly opportunities to interact with country music fans and satiated her love for sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that guide courts examining a taxpayer’s profit_motive 6petitioner has the burden_of_proof relating to an issue unless she introduces credible_evidence with respect to that issue and respondent has the burden_of_proof relating to issues raised in the answer see sec_7491 rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure 7further bell cove’s dollar_figure of accumulated losses exceeded its dollar_figure of appreciation see sec_1_183-2 income_tax regs promoting country music petitioner earnestly devoted time and energy to bell cove but was primarily motivated by personal pleasure not profit and simply used the club’s losses to offset her trust and capital_gain income see 45_tc_261 aff’d 379_f2d_252 2d cir sec_1_183-2 income_tax regs we also sustain respondent’s disallowance of nol deductions claimed on petitioner’ sec_2012 and sec_2013 tax returns petitioner did not substantiate the deductions identify the years in which they originated or address them at trial or in her posttrial brief see sec_172 rule 349_us_232 we do not however sustain the sec_6662 accuracy-related_penalties relating to negligence for the years in issue respondent failed to present any evidence that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c ___ ___ slip op pincite date accordingly he did not meet his burden of production and petitioner is not liable for the determined penalties see sec_7491 graev v commissioner t c at ___ slip op pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate decisions will be entered
